Citation Nr: 0741030	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  02-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a gunshot wound to the left buttock with 
fracture of the left femur.

3.  Entitlement to a rating in excess of 10 percent for 
sciatic neuropathy, left, prior to September 29, 2004.

4.  Entitlement to a rating in excess of 20 percent for 
sciatic neuropathy, left, from September 29, 2004.

5.  Entitlement to an effective date earlier than September 
29, 2004, for separate 10 percent ratings for scars residual 
to right and left buttock gunshot wounds, and for an 
increased rating for sciatic neuropathy, left.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In December 2000, the RO denied the veteran's claims for 
increased ratings for residuals of a gunshot wound to the 
left buttock and sciatic neuropathy.  The veteran filed a 
notice of disagreement (NOD) in January 2001, and the RO 
issued a statement of the case (SOC) in September 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2002.

In September 2002 rating decision, granted service connection 
and assigned a 50 percent rating for PTSD, effective January 
20, 2001.  The veteran filed a NOD with the assigned rating 
in September 2002, and the RO issued a SOC in October 2002.  
The veteran filed a substantive appeal (via a VA Form 9) in 
November 2002.

The Board remanded each claim for additional development in 
December 2003.  After completing the requested action, the RO 
continued the denials of the claims for a higher initial 
rating for PTSD and for an increased rating for residuals of 
a gunshot wound to the left buttock, as reflected in an 
October 2005 SSOC, and returned these matters to the Board 
for further appellate consideration.

In addition, in a hearing officer decision of the same date 
as the October 2005 SSOC, the RO granted separate 10 percent 
ratings for a scar of the left buttock, residual to the 
gunshot wound for which he was already receiving service 
connection, and for a scar of the right buttock, residual to 
a gunshot wound for which he was granted service connection 
and assigned a noncompensable rating in May 1969.  In that 
same hearing officer decision, the RO increased the rating 
for the veteran's sciatic neuropathy, left, to 20 percent, 
effective September 29, 2004.  In the October 2005 SSOC, the 
RO continued this rating and effective date.  In November 
2005, the veteran filed a NOD as to the effective date of all 
three ratings, and the RO issued a SOC, with the single issue 
being entitlement to an effective date earlier than September 
29, 2004 for the increased ratings granted as of that date.  
The veteran filed a substantive appeal (via a VA Form 9) as 
to this issue in June 2006. 

As the PTSD claim involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).  The Board also notes that, in Hart v. 
Mansfield, No 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court held that it may be appropriate to apply staged ratings 
when assigning an increased rating.  Here, the RO increased 
from 10 to 20 percent the rating for the veteran's sciatic 
neuropathy, left, effective September 29, 2004, so the Board 
will determine whether the veteran is entitled to a rating 
higher than 10 percent prior to that date, and whether the 
veteran is entitled to a rating higher than 20 percent from 
that date.

As a final preliminary matter, the Board notes that, although 
the RO denied the veteran's claim for a total disability 
rating based on individual unemployability (TDIU) in March 
2007, the veteran has not yet filed a NOD with regarding to 
this determination.  This issue is therefore not currently 
before the Board and will not be addressed in this decision.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.200, 20.201, 20.302(a) (2007).


FINDINGS OF FACT

1. All notification and development action needed to render a 
fair decision on each claim on appeal has been accomplished.

2.  A claim for service connection for PTSD was received by 
the RO on January 20, 2000.

2.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested, 
primarily, by sleep impairment, depression, irritability, 
exaggerated startle responses, anxiety, intrusive thoughts, 
anger, some memory and concentration problems, passive 
suicidal ideation, and a sometimes constricted affect; these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.

3.  The veteran's left buttock gunshot wound residuals 
involve no more than moderately severe muscle injury, as the 
scars were not depressed and adherent indicating wide damage, 
there was no muscle swelling and hardening, tests comparing 
the left and right hip did not show severe impairment of 
function, X-rays did not show evidence of minute multiple 
scattered foreign bodies, electrodiagnostic tests did not 
show diminished muscle excitability to pulsed electrical 
current, and there was no visible or measurable atrophy 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration.

4.  A September 2004 EMG report prepared in connection with 
the February 2004 VA examination indicated that the veteran 
had chronic, moderately severe left sciatic neuropathy, while 
the physician who performed the examination of that date 
concluded that the veteran had mild incomplete paralysis of 
the sciatic nerve.

6.  The date of the claim for increased ratings for residuals 
of a gunshot wound to the left buttock (resulting in separate 
10 percent ratings for scars residual to right and left 
buttock gunshot wounds), and for an increased rating for left 
sciatic neuropathy was January 12, 2000.


CONCLUSIONS OF LAW

1.  An initial rating of 50 percent, but no higher, for PTSD 
was warranted as of January 20, 2000. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a gunshot wound to the left buttock, with 
fracture of the left femur, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2007).

3.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for a rating of 40 percent, but no 
higher, for sciatic neuropathy, left, from January 20, 2000, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 
(2007).

5.  An effective date of January 20, 2000, for separate 10 
percent ratings for residual gunshot wounds scars of the 
right and left buttock is warranted.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110, 7105(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

With respect to the claim for earlier effective dates, in the 
May 2006 SOC, the RO set forth the provisions of 38 C.F.R. § 
3.400, and explained the criteria governing effective dates 
for increased ratings, as well as the basis for the denial of 
the claim. Moreover, the veteran and his representative have 
been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date, and there is no indication that there is evidence 
outstanding that bears on the matter under consideration.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran in 
connection with this claim.  As will be explained below, the 
claim for earlier effective dates for the separate 10 percent 
ratings for scars residual to right and left buttock gunshot 
wounds and an increased rating for left sciatic neuropathy 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As for the claims for a higher initial rating for PTSD and 
the increased rating claims, notice requirements under the 
VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2004 letter, the Appeals 
Management Center (AMC) provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher initial rating for PTSD 
and the claims for increased ratings for residuals of a 
gunshot wound to the left buttock and for sciatic neuropathy, 
left, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  Moreover, the September 2002 SOC included the rating 
criteria for all higher ratings for the veteran's residuals 
of a gunshot wound to the left buttock and his sciatic 
neuropathy, left, and the October 2002 SOC included the 
rating criteria for all higher ratings for his PTSD. 

After issuance of the February 2004 letter, and opportunity 
for the veteran to respond, the October 2005 SSOC reflects 
readjudication of the higher initial rating and increased 
ratings claims.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that, in a March 2006 letter, the RO 
provided notice to the veteran as to how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  Although this notice was 
not followed by readjudication of the claims, the Board finds 
that that the timing of such notice is not shown to prejudice 
the veteran.  To the extent that the Board's decision herein 
denies the claims, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  The Board is granting the 
claim for an increased rating for left sciatic neuropathy 
from September 29, 2004, to the extent indicated; however, as 
the RO will assign the effective date for the increased 
rating, the veteran is not prejudiced by the Board's decision 
herein.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
private medical records prepared pursuant to contract with 
VA, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.  

The Board notes that, in the September 2007 written brief 
presentation, the veteran's representative argued that, 
because the most recent, September 2004, VA examination as to 
the severity of the veteran's gunshot wound residuals was 
"over thirty six (36) months ago," a new medical 
examination is warranted to assess the current severity of 
the veteran's gunshot wound residuals including his left 
sciatic neuropathy.  See Written brief presentation, pp. 2-3.  
VA has a duty to assist a claimant by providing a thorough 
and contemporaneous medical examination when the record does 
not adequately reveal the current state of the claimant's 
disability.  See Hart v. Mansfield, slip op. at 3, citing 38 
U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  The 
record is inadequate and the need for a contemporaneous 
examination occurs when the evidence indicates that the 
current rating may be incorrect.  Id.  Here, however, as will 
be explained below, the September 2004 VA examination report, 
along with the EMG report prepared in connection with it, 
adequately reveal the current state of the veteran's 
disabilities.  Moreover, the Board remanded the claims in 
December 2003 for new VA examinations to assess the current 
severity of the veteran's disabilities and the veteran was 
afforded such examinations, after which the RO returned the 
case to the Board.  Given these circumstances, another remand 
for additional VA examinations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.  Moreover, as noted above, 
the Court recently held that it may be appropriate to apply 
staged ratings when assigning an increased rating.  Hart v. 
Mansfield, No 05-2424 (U.S. Vet. App. Nov. 19, 2007).

A.  Higher Initial Rating for PTSD

Although the initial 50 percent rating for PTSD has been 
assigned under Diagnostic Code 9411, the actual criteria for 
rating the veteran's disability is set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9440.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long - and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the preponderance 
of the evidence reflects that, since the effective date of 
the grant of service connection, the veteran's psychiatric 
symptoms more nearly approximate the criteria for the 50 
percent rating assigned.

The veteran's symptomatology since the January 20, 2001 
effective date of the grant of service connection has 
reflected at most the occupational and social impairment with 
reduced reliability and productivity described in the 
criteria for a 50 percent rating.  During the February 2001 
Vet Center examination, the April 2002 VA examination, the 
September 2004 VA examination, and the August 2005 VA 
examination, the veteran complained of sleep disturbances, 
depression, anxiety, intrusive thoughts, anger, and inability 
to deal with authority figures, decreased interest in social 
activities, not feeling close to people emotionally, angry, 
hyperalert, memory and concentration problems, talking to 
himself, occasional thoughts of self-harm but no thoughts of 
hurting himself (also described as some passive suicidal 
ideation without intent or desire to harm himself), 
irritability, impatience, and claustrophobia.

On the February 2001 Vet Center examination, April 2002 VA 
examination, September 2004 VA examination, and August 2005 
VA examination, the veteran's affect was at times appropriate 
and at times constricted, he was adequately groomed, alert, 
memory was intact, he was oriented to time, place, and 
person, speech patterns were within normal limits with regard 
to flow in continuity and train of thought, although thought 
content centered he had since being wounded in Vietnam.  
Attention and concentration were fairly good.  Judgment and 
insight were fair, and the veteran had some insight into the 
roots of his emotional difficulties but this insight was 
limited and the veteran felt continually overwhelmed by his 
symptoms.  There were no abnormalities with regard to impulse 
control, abstract conceptualization, arrythmical reasoning, 
or social interaction.  He did not have auditory or visual 
hallucinations or delusions.  There was no evidence of 
deficits in immediate recall or impairment of knowledge of 
recent historical facts, with some impairment in verbal 
memory on a task of delayed recall for four unrelated words.  
His social activities were limited to work and his sister, 
and he was becoming more socially isolated and preferred to 
spend much of his time alone.  He characterized his 
relationship with his sister as "pretty good," and 
indicated that he saw her four to five times per year.  He 
also stated that he had a few friends and went to a local Vet 
club three times per week.  He was unable to keep steady jobs 
or have serious relationships.  He had been working for two 
years at the time of the February 2001 Vet Center 
examination, was laid off in February 2001, and was employed 
at the time of the September 2004 and August 2005 VA 
examinations, with the August 2005 VA examiner noting that he 
had been working with his current employer for almost two 
years on an assembly-line type job with relatively low stress 
and a tolerant employer and coworkers.

The February 2001 Vet Center examination report indicated 
that the veteran had chronic PTSD with occupational problems 
related to work stress and preferred to be alone without 
employer and employee interaction.  The April 2002 VA 
examination report indicated that the veteran had chronic, 
moderate to severe PTSD, the September 2004 VA examination 
report indicated that the veteran did not have PTSD, but, 
rather, generalized anxiety disorder, and that the veteran's 
symptoms did not appear to be causing significant impairment 
in social or occupation functioning, and the August 2005 
Veteran examination report indicated that the veteran had 
PTSD of mild intensity to very occasionally moderate 
intensity.  

A September 2003 letter from a therapist for contracted VA 
services indicated that the veteran was  unemployable, had 
been unable to keep a steady job for more than six months to 
one year, and had not worked for two years.

The medical evidence reflects that the veteran's PTSD has 
been characterized, primarily, by sleep impairment, 
depression, irritability, exaggerated startle responses, 
anxiety, intrusive thoughts, anger, some memory and 
concentration problems, passive suicidal ideation, and a 
sometimes constricted affect.  These symptoms are reflective 
of occupational and social impairment with reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 50 percent.  As noted 
above, the assignment of the next higher, 70 percent rating 
is warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to certain 
symptoms.  However, while the veteran's PTSD has affected his 
employment, he has for the most part been able to overcome 
these difficulties and work at jobs suitable for him.  
Further, the veteran has had a "pretty good relationship 
with his sister, has some friends, and participates in some 
limited social activities, although he generally prefers to 
be alone.  In addition, his speech has been found to be 
normal in tone and volume, and his thought processes were 
logical, coherent, and goal-directed. Further, his insight 
and judgment were found to be fair, and he had no spatial 
disorientation. His personal hygiene and appearance were also 
found to be adequate.  As such, the veteran's symptoms do not 
meet the criteria for a 70 percent rating under the General 
Rating Formula.  It logically follows that the criteria for 
the maximum 100 percent rating have, likewise, not been met.

The Board also points out that none of the Global Assessment 
of Functioning (GAF) scale scores-55 on the February 2001 
Vet Center examination; 45 on the April 2002 VA examination; 
55 on the September 2004 VA examination; and 65 on the August 
2005 VA examination (with regard to the veteran's PTSD only) 
provides no basis for assignment of any higher rating for the 
veteran's PTSD.
 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

According to DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  A GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the 
lowest GAF score of 45 suggests more significant impairment 
than what is contemplated in the initial 50 percent rating 
assigned, the Board notes that the veteran has denied any 
active suicidal ideation, reported that a "pretty good" 
relationship with his sister, and other social relationships.  
Further, he has been employed for most of the time since the 
January 20, 2001 effective date of the grant of service 
connection for PTSD.  In addition, when considered in light 
of the actual symptoms demonstrated, none of the assigned GAF 
scores provides a basis, alone, for assignment of any higher 
rating for the veteran's service-connected PTSD.  As such, 
there is no basis for the Board to conclude that the lowest 
assigned GAF of 45 is reflective of the level of impairment 
contemplated in the criteria for an initial rating in excess 
of 50 percent.

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating of the veteran's PTSD, 
pursuant to Fenderson, and that the claim for a higher 
initial rating must be denied.  In reaching these conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reviewing the claims folder, the Board observes that 
service-connection for PTSD was granted effective January 20, 
2001. The January 20, 2001, date appears to be a 
typographical error as the veteran's claim for service 
connection for PTSD was received by VA on January 20, 2000. 
Accordingly, the initial evaluation of 50 percent should be 
made effective as of the date of claim, or January 20, 2000.


B.  Left Buttock Gunshot Wound Residuals

Under 38 C.F.R. § 4.56(d) (2006), disabilities resulting from 
muscle injuries are classified as slight, moderate, 
moderately severe or severe.

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability.  
Tests of strength and endurance compared with the sound side 
should demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3) (2006).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4) (2006).

Although scarring is a factor to be considered in evaluating 
muscle injury residuals, a separate rating is also possible 
for a scar, where its symptomatology does not overlap with 
scar symptomatology for which the veteran is receiving a 
rating under the criteria applicable to muscle injuries. 38 
C.F.R. § 4.14 (prohibiting pyramiding).  As noted, the 
veteran is receiving separate 10 percent ratings for left and 
right buttock scars.  These ratings are pursuant to 38 C.F.R. 
§ 4118, DC 7804, for scars that are superficial and painful 
on examination.  The Board will nevertheless consider whether 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track, a finding 
indicating severe muscle injury.

The veteran's residuals of a gunshot wound to the left 
buttock with fracture of the left femur are rated under 38 
C.F.R. § 4.73, DC 5317. DC 5317 is used to rate residuals of 
injuries to Muscle Group XVII.  The function of the muscles 
in Muscle Group XVII relate to extension of the hip, 
specifically, abduction of the thigh; elevation of opposite 
side of pelvis; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XIV; and in 
postural support of body steadying pelvis upon head of femur 
and condyles of femur on tibia. These muscles are part of the 
pelvic girdle group, including the gluteus maximus; gluteus 
medius; and gluteus minimus. Under DC 5317, a 40 percent 
rating is warranted for moderately severe injury, and the 
highest, 50 percent rating is warranted for severe injury.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the veteran is 
not entitled to a rating in excess of 40 percent for his 
residuals of a gunshot wound to the left buttock with 
fracture of the left femur.

Although the service medical records do not include a 
detailed description of the gunshot wound and treatment, the 
service records reflect that the wound was through and 
through and required prolonged hospitalization, which are 
indicative of both moderately severe and severe muscle 
injuries.
On the July 2000 VA examination, the left leg was about an 
inch and a half shorter than the right, there was no area of 
drainage, edema, weakness, or redness.  There were no 
callosities or breakdowns, weight bearing was corrected with 
a left shoe lift.  There was no ankylosis, some tenderness of 
the left femur, no significant limitation of motion, and 
three scars from previous surgeries.  The veteran was able to 
ambulate without assistance, and had a limp on the left side.  
On The September 2004 VA examination, manual muscle testing 
was 4+/5 to 5/5 throughout the lower extremities.  The right 
leg was 3/4 to 1 inch longer than the left, resulting in a left 
leg limp.  There was a 1 centimeter difference in thigh and 
calf muscle measurements of the left and right legs, which 
the examiner described as "not very significant."   There 
were three irregular shaped horizontal and vertical scars on 
the posterior of the left buttock, with some pain and 
numbness.  There were varying degrees of tissue loss beneath 
these scars and they were depigmented in coloration.  
Detailed range of motion studies of the hips reflected that 
the range of motion of the left hip was generally 10 to 20 
degrees less than the right.  X-rays of the left hip showed 
mild narrowing of the joint space, possibly reflecting some 
early osteoarthritis changes, there were metallic clips along 
the medical aspect of the proximal left femur, and no 
apparent fracture, dislocation, or other acute bone pathology 
involving the hip.  October 2004 nerve conduction studies 
were remarkable for very mildly delayed right tibia H reflex, 
needle electrode examination revealed an increased proportion 
of high amplitude, long duration MUPs in the sciatic 
(peroneal division) innervated muscles, without denervation.

The examiner concluded that there was electrodiagnostic 
evidence for a chronic, moderately severe left sciatic 
mononeuropathy with preferential involvement of the peroneal 
division.  He also noted that there was at least a 
significant degree of underlying soft tissue damage and/or 
muscle defect beneath the scars of the left buttock region 
with tenderness in that area and on the scars on exam in both 
buttock areas to palpation.  He also noted that the left 
femur fracture was obviously a separate bone etiology with 
respect to any alignment and potentially early bilateral hip 
and osteoarthritic changes and chronic bilateral hip 
complaints, which was at east as likely as not a contributing 
factor to chronic pain and other symptoms based solely on 
abnormal vector forces created through the left lower 
extremity by this misalignment.

Thus, the evidence does not include findings showing severe 
injury to Muscle Group XVII.  While there was tissue loss 
beneath the scars, they were not depressed and adherent 
indicating wide damage, there was no muscle swelling and 
hardening, tests comparing the left and right hip did not 
show severe impairment of function, X-rays did not show 
evidence of minute multiple scattered foreign bodies, the 
scars were not adhesive, the electrodiagnostic tests showed 
mononeuropathy neuropathy, but not diminished muscle 
excitability to pulsed electrical current, there was no 
visible or measurable atrophy (as opposed to some left leg 
shortening and insignificantly smaller left calf and thigh 
circumference), adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle.

C.  Sciatic Neuropathy

Under 38 C.F.R. § 4.124a, DC 8520 (2007), a 10 percent 
evaluation is assigned for mild moderate incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation for moderate 
incomplete paralysis of the sciatic nerve; 40 percent for 
moderately severe incomplete paralysis of the sciatic nerve; 
and 60 percent for severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124.  
Complete paralysis of the sciatic nerve contemplates a 
disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  Complete 
paralysis of the sciatic nerve warrants and 80 percent 
rating.  38 C.F.R. § 4.124a, DC 8520 (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a in excess of 10 
percent is not warranted prior to September 29, 2004, while a 
rating of 40 percent, but no higher, is warranted from that 
date, for the veteran's sciatic neuropathy, left.

On the July 2000 VA examination, motor testing revealed that 
the veteran had 5/5 strength throughout without pronator 
except for 4/5 tib anterior strength and 4/5 left hamstring 
movement strength.  Some atrophy of the left hamstring and 
left tibialis was noted.  On sensory testing, the veteran had 
mildly decreased pinprick sensation over the posterior calf.  
His muscle stretch reflexes were normal and symmetric with an 
absent left ankle jerk.  Toes were downgoing and gait was 
essentially normal.  The impression was of injury to the left 
sciatic nerve with residual weakness in the left hamstring, 
tib anterior, and calf group as well as some sensory loss of 
the posterior thigh and calf.

On the September 2004 VA examination, manual muscle testing 
of the lower extremities was essentially 4+/5 to 5/5 
throughout the lower extremities including ankle dorsiflexion 
bilaterally.  There was patch decreased light touch sensation 
in the lower extremities but this was not consistent on 
retesting and appeared to be intact throughout.  The veteran 
was intact to sharp sensation and proprioception at the great 
toes bilaterally.  Deep tendon reflexes were 2 to 3+ in the 
patellar distribution, 2+ in the right ankle, and absent on 
the left ankle, with no evidence of ankle clonus or Babinski 
sign.  There was no significant pain with palpation over the 
left greater trochanter.  There were 2+ posterior tibial 
pulses bilaterally.  X-rays of the left femur showed an old 
healed fracture of the midshaft, complete bony union had 
clearly occurred, there was no new fracture or dislocation.  
There was persistent deformity in the midshaft of the left 
femur and lateral and posterior displacement of the distal 
femoral shaft post fracture.

The diagnoses included radicular leg pain with numbness and 
tingling per history and complaints.  The VA examiner quoted 
from the October 2004 EMG report prepared in connection with 
the September 2004 VA examination, which indicated, "There 
is electrodiagnostic evidence for a chronic, moderately 
severe left sciatic mononeuropathy with preferential 
involvement of the peroneal division."  The September 2004 
VA examiner concluded (after reviewing the October 2004 EMG 
report) that there was incomplete paralysis of the sciatic 
nerve of a mild degree.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that a 40 percent rating for moderately severe 
paralysis of the sciatic nerve is warranted.  See 38 C.F.R. 
§ 3.102 (2007).  A higher, 60 percent rating is not 
warranted, however, because neither the evidence nor the 
medical opinions expressed in the EMG report or the September 
2004 VA examination report indicate that there was severe 
incomplete paralysis of the sciatic nerve.

D.  All Disabilities

In addition to the medical evidence, the Board has considered 
the written assertions of the veteran and his representative.  
However, each claim turns on medical matters-including the 
severity of the veteran's disabilities.  As laypersons 
without the appropriate medical training and expertise, the 
veteran and his representative simply are not competent to 
provide a probative opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, any lay assertions in this regard have 
no probative value.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that at any 
time pertinent to the appeal, the veteran's PTSD, gunshot 
wound residuals, or left sciatic neuropathy has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of higher rating on an extra- schedular basis. 38 
C.F.R. § 3.321(b)(1) (2007) (cited in the September and 
October 2002 SOCs).  There is simply no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in each assigned disability rating).  There also is no 
evidence of frequent periods of hospitalization or evidence 
that any of these disabilities has otherwise rendered 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, Board must conclude that each 
of the claims, other than the effective date for service 
connection for PTSD and the claim for a rating in excess of 
20 percent for sciatic neuropathy, left, must be denied.  In 
reaching this conclusion for these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

E.  Earlier Effective Date Claim

As noted above, the veteran was granted separate 10 percent 
ratings for scars residual to his left and right buttock 
gunshot wounds, and a 20 percent (now 40 percent) rating for 
his left sciatic neuropathy effective the September 29, 2004 
VA examination on which the scars were identified and found 
to be tender, and the severity of the sciatic neuropathy was 
found to have increased.  The veteran's representative argued 
in the November 2005 NOD and the August 2007 VA Form 646 that 
the separate ratings and the increased rating should be 
effective the date of the January 20, 2000 claim because the 
scars were present and painful and the sciatic neuropathy had 
worsened at the time the veteran filed his claim, and the 
effective date should not be "years later when a VA exam is 
finally given to the veteran." The Board agrees.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007).

As noted above, the veteran filed his claim for increased 
ratings for residuals of a gunshot wound to the left buttock 
(resulting in separate 10 percent ratings for scars residual 
to right and left buttock gunshot wounds), and for an 
increased rating for left sciatic neuropathy on January 20, 
2000. In doing so, he essentially was asserting that his 
disabilities had increased in severity. Notwithstanding that 
his contentions were not confirmed until subsequent VA 
examinations, the effective date for the increased 
evaluations should be the date of claim, or January 20, 2000. 
A review of the evidence of record fails to show an increase 
in severity of the disabilities at issue within one year 
prior to January 20, 2000.


ORDER

An initial rating of 50 percent for PTSD, effective Janaury 
20, 2000, but no higher, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for residuals of a gunshot 
wound to the left buttock with fracture of the left femur is 
denied.

A 40 percent rating for sciatic neuropathy, left, from 
January 20, 2000, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An effective date of January 20, 2000, for separate 10 
percent ratings for scars residual to right and left buttock 
gunshot wounds is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


